Case: 14-20174      Document: 00513012554         Page: 1    Date Filed: 04/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 14-20174                                FILED
                                 Conference Calendar                        April 21, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ORLANDO FRANCO-ALARCON, also known as Orlando Adan Franco, also
known as Orlando Franco Alarcon, also known as Orlando A. Franco, also
known as XX Hondaboy, also known as Sergio Alarcon,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-652-1


Before REAVLEY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Orlando Franco-Alarcon
raises arguments that are foreclosed by United States v. Rodriguez-Salazar,
768 F.3d 437, 437-38 (5th Cir. 2014), and United States v. Morales-Mota, 704
F.3d 410, 412 (5th Cir. 2013). In Rodriguez-Salazar, we rejected the argument
that the Texas offense of theft is broader than the generic, contemporary


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20174    Document: 00513012554     Page: 2   Date Filed: 04/21/2015


                                 No. 14-20174

definition of theft because the Texas offense, which includes theft by deception,
may be committed by taking property with the owner’s consent. Rodriguez-
Salazar, 768 F.3d at 437-38. In Morales-Mota, we rejected the argument that
the Texas offense of “burglary of a habitation” is broader than the generic,
contemporary definition of “burglary of a dwelling” under U.S.S.G.
§ 2L1.2(b)(1)(A)(ii) because it defines the “owner” of a habitation as a person
with a “greater right to possession of the property than the actor.” Morales-
Mota, 704 F.3d at 412.     Accordingly, the unopposed motion for summary
affirmance is GRANTED, the alternative motion for an extension of time to file
a brief is DENIED, and the judgment of the district court is AFFIRMED.




                                       2